Citation Nr: 0011487	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  99-01 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear tinnitus.

2.  Entitlement to service connection for left ear tinnitus.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue addressed by the RO as service connection for 
tinnitus has been reclassified into entitlement to service 
connection for left ear tinnitus and entitlement to service 
connection for right ear tinnitus because the appellant 
complains of two distinct forms of tinnitus which require 
different legal analysis.


FINDINGS OF FACT

1.  The appellant has a current diagnosis of right eustachian 
tube dysfunction.

2.  The appellant has presented no medical evidence of a 
nexus between right ear tinnitus, diagnosed as right 
eustachian tube dysfunction, and any disease or injury in his 
active military service.

3.  The appellant's claim of entitlement to service 
connection for left ear tinnitus is plausible, and sufficient 
evidence is of record for an equitable disposition of the 
appellant's claim.

4.  Left ear tinnitus was incurred in service.



CONCLUSIONS OF LAW

1.  The claim of service connection for right ear tinnitus is 
not well grounded, and there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Left ear tinnitus was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1111, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

At the appellant's November 1943 physical examination, no 
defects were noted.

In March 1945 an examination of the appellant's left eardrum 
revealed a retracted tympanic membrane without infection or 
perforation present.

On November 19, 1945, the appellant reported a history of 
deafness and tinnitus in his left ear since a blow to his ear 
five years previously.  At a November 20, 1945 
otolaryngologic consultation, the appellant stated that he 
was hit on his left ear with a baseball four years 
previously.  He stated that following that episode he 
experienced a running ear for four days.  The examiner noted 
normal hearing in the appellant's right ear for voice, 
whisper, and audiometer.  The examiner noted total VIII nerve 
deafness in the left ear.  The examiner diagnosed unilateral 
(left ear) deafness.  The examiner noted that the deafness 
existed prior to enlistment [EPTE].  

On November 25, 1945, the appellant was examined for 
complaints of deafness in the left ear for five years.  The 
appellant reported that he had had a constant ringing 
tinnitus in his left ear since an abscess five years 
previously.  The appellant explained that he had successfully 
concealed his distress until this time.  The examiner noted 
total VIII nerve deafness in his left ear.  The examiner 
noted that the deafness existed prior to enlistment [EPTE].  

On November 28, 1945, the appellant appeared before a Board 
of Medical Survey (BMS).  The BMS found that the appellant 
had a diagnosis of unilateral deafness of the left ear, which 
did exist prior to enlistment and was not aggravated by 
service.

At a November 1975 VA examination, the appellant reported 
that he had lost his hearing in service.  He complained that 
he was completely deaf in one ear and had a constant ringing.

On March 6, 1998, the appellant was examined by Stacy 
Nichols, M.A., CCC-A.  The appellant complained of hearing 
loss in both ears for five years or more.  He reported a 
history of noise exposure.  He reported tinnitus in his left 
ear for five years or more.  Ms. Nichols noted unilateral 
tinnitus and asymmetry in the hearing loss.

In a statement, received by the RO on March 9, 1998, the 
appellant complained that he heard a clicking in his right 
ear when he swallowed.

In a March 19, 1998 letter, G. Ordonez, M.D., noted that the 
appellant complained of progressive hearing loss in the right 
ear.  The appellant reported no tinnitus, discharge, or pain 
and no history of exposure to high intensity noises.  Dr. 
Ordonez diagnosed sensory hearing loss in the right ear and 
total loss of hearing in the left ear.

At an April 1998 VA audio clinic visit, the appellant stated 
he had aural fullness and a "ticking" tinnitus on the right 
when he swallowed.  Right tympanogram compliance was high and 
the gradient low.  The examiner noted that the tinnitus and 
right tympanogram suggested possible eustachian tube 
dysfunction not related to military noise exposure.  The 
examiner also stated that the results were not suitable for 
adjudication.

At a May 1998 VA ear disease examination, the appellant 
reported that he served in the Navy during World War II.  He 
stated that he was exposed to noise and noticed a hearing 
loss and tinnitus in his left ear.  He reported that he had 
no one instance where he was exposed to loud noises but that 
loud noise was the usual noise because of guns.  The examiner 
diagnosed profound hearing loss in the left ear of 
undetermined origin.

At a July 1998 VA audio examination, the appellant reported 
left ear anacusis.  He complained of worsening hearing on the 
right side.  He reported also periodic stuffiness and a 
clicking tinnitus on the right side.  He related that the 
tinnitus commenced within the past five years.  He stated 
that the tinnitus was constant but was noted especially when 
swallowing.  A right tympanogram was essentially within 
normal limits [WNL], except for an unusual morphology, i.e., 
a broad, wide tail on the negative slope.  The examiner 
stated that the clicking tinnitus, stuffiness, and unusually 
shaped tympanogram were suspicious for eustachian tube 
dysfunction.  The examiner stated that there was no offered 
history to connect this to military service.

In a statement, received by the RO on September 17, 1998, the 
appellant complained that he heard a clicking in his right 
ear.

In a statement, received by the RO on September 21, 1998, the 
appellant stated that he was completely deaf in his left ear 
and had been ever since he received his VA award "years and 
years ago."  He stated that nothing had changed, that he was 
deaf then and now, and that he had a constant ringing in his 
left ear.  He stated that he had a constant ringing in his 
ear for "years and years."  He stated that his tinnitus 
started "years and years ago" when he became deaf.  He 
stated that he was exposed to numerous loud noises while 
serving on a ship in the Navy.

The appellant disputed the evidence that he had provided from 
Dr. Ordonez.  He explained that he and Dr. Ordonez did not 
discuss tinnitus.  He explained that, had they, he would have 
told Dr. Ordonez that he had "always" had a ringing in his 
left ear.

He complained also of a constant clicking when he swallowed.  
He stated that the examiner at the VA audio examinations had 
heard the clicking and had explained that it was due to a 
malfunctioning eustachian tube.

In a statement, received by the RO on September 25, 1998, the 
appellant complained of a constant clicking in his right ear, 
which the examiner at the VA audio examinations heard and 
explained was due to a eustachian tube defect.  The appellant 
stated that he did not experience a ringing in his right ear.  
The appellant stated that he experienced a constant ringing 
in his left ear, which began when he lost his hearing in that 
ear.  He stated that he served on a ship in the Navy and was 
exposed to loud noise.

On October 8, 1998, the appellant was examined by William 
McDonald, M.D.  The appellant complained of hearing loss in 
his left ear as a result of noise trauma in the Second World 
War.  The appellant reported that his hearing loss had been 
associated with tinnitus ever since his war experience.  The 
appellant complained also of problems with hearing in the 
right ear over the last four to five years and some fullness 
symptoms in the right ear, which indicated possible 
eustachian tube dysfunction.  Tympanometry revealed a high 
amplitude curve in the right ear, indicating possible flaccid 
tympanic membrane.

Dr. McDonald diagnosed left sensorineural hearing loss, total 
with tinnitus; mild high frequency sensorineural loss, right 
ear; and eustachian tube dysfunction.

In October 1998 the appellant submitted an article by William 
Slomka, M.D., entitled, "Tinnitus: How to stop the ringing, 
buzzing, screeching, squealing and roaring."  The article 
discussed diagnosis, causation, and treatment of tinnitus.  
The article stated that the largest number of people with 
tinnitus have a history of noise exposure, which is typical 
of patients who were active in the military.

The appellant submitted also a portion of a pamphlet, which 
he had received from Jonathan Berman, M.D., entitled, "What 
is the most common causes [sic] of tinnitus?"  The pamphlet 
states, "Exposure to loud noise is probably the leading 
cause of tinnitus in today's world."

In an undated statement, received by the RO on October 19, 
1998, the appellant reported that he had been examined by Dr. 
McDonald.  The appellant stated that he had a constant 
clicking in his right ear that worsened when he swallowed.  
He stated that this began "years ago" but that he was not 
aware of it until it worsened noticeably five years 
previously.  He stated that he had a constant ringing in his 
left ear, which had been present ever since he lost his 
hearing in his left ear because of noise trauma.

In a statement, received by the RO on October 26, 1998, the 
appellant reported that he had lived with complete deafness 
and continuous tinnitus in his left ear "[f]or the last 50 
years, after being discharged from [service]."

On October 26, 1998, the appellant was examiner by Jonathan 
Berman, M.D.  The appellant complained of hearing loss in his 
ears as well as ringing.  The appellant attributed his 
symptoms to his Navy experience during the Second World War.  
He reported that his work had him located very, very close to 
large 18-inch shell guns, which were fired on the boat.  He 
stated that, since that time, he had had persistent ringing 
in his ears and that his hearing had worsened increasingly 
over the past several years.  He stated that Drs. Ordonez and 
McDonald concurred that he had a sensorineural hearing loss, 
which could be associated with tinnitus.

Dr. Berman noted that the appellant claimed that, when he 
swallowed, he heard a clicking in his ears.  Dr. Berman added 
that one could certainly be reminded that it was present.  
Dr. Berman stated that he suspected that the appellant had a 
sensorineural hearing loss in the upper registers, which 
would be consistent for his ringing.  Dr. Berman queried 
himself whether this can be created or secondary to being in 
or around the large 18-inch shells that were fired on 
battleships.  He answered, "[A]bsolutely positively yes."  
He then queried, "Are these two related?"  He stated that 
he felt that "they certainly can be related."


II. Analysis

Subsequent to the statement of the case of December 1998, the 
appellant submitted an October 1998 audiogram, which he 
explained was from Dr. McDonald.  The appellant submitted 
also portions of the article by Dr. Slomka and excerpts from 
the October 1998 examination reports by Drs. McDonald and 
Berman.  If the statement of the case was prepared before the 
receipt of additional evidence, a supplemental statement of 
the case will be furnished to the veteran as provided in 38 
C.F.R. § 19.31 unless the additional evidence is duplicative 
or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) 
(1999).  In this case, most of the evidence is an exact 
duplicate of evidence already addressed by the RO in the 
December 1998 statement of the case.  The October 1998 
audiogram by Dr. McDonald is the only exception.  However, 
this report is relevant only to the extent that it shows that 
Dr. McDonald noted tinnitus in the appellant's left ear.  
However, this information duplicates the October 8, 1998 
diagnosis by Dr. McDonald of left sensorineural hearing loss, 
total with tinnitus.  Therefore, in accordance with 38 C.F.R. 
§ 19.37(a), it is unnecessary to return the case to the RO 
for consideration of this evidence and the issuance of a 
supplemental statement of the case.


General

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
to service and was not aggravated by service.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304(b)  (1999).  The Court 
of Appeals for Veterans Claims (Court) has held that the 
standard of proof for evidence to rebut the presumption of 
soundness is not evidence which is merely cogent and 
compelling, but evidence that is clear and unmistakable, that 
is, undebatable.  Vanerson v. West, 12 Vet. App. 254, 261 
(1999).  Pursuant to 38 C.F.R. § 3.304(b), the question is 
not whether the Department has sustained a burden of 
producing evidence, but whether the evidence as a whole 
clearly and unmistakably demonstrates that the injury or 
disease existed prior to service.  That determination is 
dispositive as to the question of preservice inception, and 
further adjudication under a preponderance of the evidence 
would be redundant.  Id.

1.  Right ear tinnitus

The appellant has complained of a clicking type of tinnitus 
in his right ear.  He has been diagnosed by Dr. McDonald with 
eustachian tube dysfunction.  Other physicians have indicated 
that the complaint of clicking tinnitus suggests a eustachian 
tube dysfunction.

Competent medical evidence establishing a nexus, or link, 
between the conditions treated or diagnosed after service and 
those noted in service is required to support a well-grounded 
claim for service connection.  Whether certain symptoms can 
be said with any degree of medical certainty to be early 
manifestations of a disorder first diagnosed years later is a 
medical question requiring medical evidence for its 
resolution.  See Espiritu v. Derwinski, 2 Vet. App. at 494-
95.  In this case, there is no competent medical evidence 
linking the appellant's right ear tinnitus to any event or 
etiology in service.  Indeed, the only competent person to 
address the relationship of the appellant's right ear 
tinnitus to service-the VA audiologist at the May and July 
1998 VA audio examinations-observed that the appellant's 
right ear tinnitus suggested a eustachian tube dysfunction.  
The audiologist noted that nothing in the appellant's history 
connected the possible eustachian tube dysfunction to 
service.  

The appellant has provided various pamphlets and articles 
about tinnitus to attempt to establish that his right ear 
tinnitus was due to noise exposure or some other injury or 
disease in service.  However, because this evidence is overly 
general and inclusive, any such link is speculative.  Sacks 
v. West, 11 Vet. App. 314, 317 (1998).  "Acceptance of this 
evidence as sufficient to establish the plausibility of 
causality would be predicated on simply the instinctive 
inference of a lay person."  Id.

Considering the foregoing, the appellant has not submitted 
evidence sufficient to render his claim of service connection 
for right ear tinnitus well grounded.  The appellant's 
contentions and statements on appeal have been considered 
carefully; however, this evidence alone cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  Espiritu, 2 Vet. App. 492.  The 
Board understands that the appellant believes that his right 
ear tinnitus is causally related to service; however, he 
lacks the medical expertise to render a competent opinion 
regarding a causal relationship between this disability and 
any claimed in-service onset or a secondary relationship to a 
service-connected disability.  See id. at 494-95.  His 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit, 5 Vet. App. 91; Espiritu, 
2 Vet. App. 492.  To the extent that the appellant asserts 
that his physicians have told him that his right ear tinnitus 
is related to service, although the original statements were 
purportedly made by a doctor, the present statements are the 
appellant's assertions and, as such, are insufficient to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) ("[T]he connection between what a physician 
said and a layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence.").  On the basis of the above findings, 
the Board can identify no basis in the record that would make 
the appellant's claim plausible or possible.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Where the veteran has not met this burden, VA has no duty to 
assist him in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 
2 Vet. App. at 144 (where the claim was not well grounded, VA 
was under no duty to provide the veteran with an 
examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v Brown, 8 
Vet. App. 69 (1995).  Here, there is no indication of 
additional pertinent evidence that has not been requested or 
obtained.  The Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under section 5103(a) 
to assist claimant in filing his claim pertains to relevant 
evidence that may exist or could be obtained).  See also Epps 
v. Brown, 9 Vet. App. 341 (1996) (Section 5103(a) duty 
attaches only where there is an incomplete application that 
references other known and existing evidence).

Accordingly, the Board must deny the appellant's claim for 
service connection for right ear tinnitus as not well 
grounded.


2.  Left ear tinnitus

The appellant is currently diagnosed as having left ear 
tinnitus.  Analysis of this issue is complicated by the fact 
that the appellant has given inconsistent reports regarding 
the onset of his left ear tinnitus.  For example, in service, 
in November 1945, the appellant reported that he had 
experienced tinnitus since being hit on his ear with a 
baseball four years previously.  He also related that the 
incident occurred five years previously.  However, in his 
recent statements, the appellant has stated that his tinnitus 
had its onset in service.  This is also the history he has 
provided to medical professionals who have treated him 
generally.

The appellant's in-service statements as to his pre-service 
symptomatology, i.e., tinnitus, are competent and are 
presumed credible for purposes of determining whether his 
claim is well grounded.  However, they do not amount to the 
kind of clear and unmistakable evidence required to rebut the 
presumption of soundness on entrance into service.  
Accordingly, it must be presumed that he did not have left-
sided tinnitus when he went into the service.

He now has a diagnosis of left-sided tinnitus, and there is 
evidence of left-sided tinnitus in service.  Furthermore, he 
has asserted continuity of symptomatology since service, and 
Dr. Berman has expressed the medical opinion that the 
tinnitus can be related to noise exposure in service.

The claim for left-sided tinnitus is therefore plausible.

It must accordingly be evaluated on the merits.  There is 
some evidence that supports the claim, and some that is 
against it.  The credibility and weight of the evidence must 
be evaluated in addressing a claim on the merits.

The most significant evidence favoring the veteran's claim is 
the statement from Dr. Berman.  The most significant evidence 
against the veteran's claim is the opinion of the VA examiner 
in April 1998 that tinnitus was not related to military noise 
exposure.  Also arguing against the veteran's claim is his 
inconsistent history with respect to his left ear tinnitus.  
While he was in the service, he reported that he had had it 
for four or five years, which would have put its inception 
before service.  As noted above, however, he is presumed 
sound on entrance into service.

On reviewing the April 1998 opinion, it appears to relate 
primarily to the claim of clicking in the right ear, rather 
than to the ringing in the left ear.  The examiner also noted 
that the examination results were not suitable for 
adjudication and should be confirmed by further testing.  
Because the examiner reported the need for further 
evaluation, and because the findings primarily seem to refer 
to the right ear, the Board places little weight on that 
opinion as to the etiology of tinnitus.

The Board places greater weight on Dr. Berman's opinion and 
on the veteran's assertion of continuity of symptomatology 
post-service.  The veteran's military records do show that he 
served aboard ship during a time of war.  Exposure to the 
noise of guns is plausible, and there is no evidence to rebut 
the veteran's contention that he was exposed to such noise.  
The veteran did complain of tinnitus in service, and, on VA 
examination in 1975, he complained of constant ringing in the 
ear.

The evidence in support of the veteran's claim for service 
connection for tinnitus is at least as persuasive as that 
against it.  Where the evidence is in equipoise, the benefit 
of any doubt is to be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 1991).

Accordingly, entitlement to service connection for left ear 
tinnitus is granted.


ORDER

Entitlement to service connection for right ear tinnitus is 
denied.

Entitlement to service connection for left ear tinnitus is 
granted.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals





 

